DETAILED ACTION

1.	Claims 29-38 are presented for examination.

Specification

2.	Examiner requests Applicants to update status of related applications as mentioned in specification, paragraph 0001.

Claim Objections

3.	Claims 30-33 are objected to because of the following informalities: 
As per claim 30, “the message notification” should be corrected as “the message management notification”
As per claim 31, “the first mobile messaging device” should be corrected as “the first mobile messaging client device”
As per claim 32, “the second mobile messaging client” should be corrected as “the second mobile messaging client device”
As per claim 33, “the first mobile messaging client” should be corrected as “the first mobile messaging client device”

Appropriate correction is required.

Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 29-38 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims claims 1-46 of U.S. Patent No. 9,489,661 [ hereinafter as ‘661 patent ], claims 1-24 of U.S. Patent No. 9,443,227 [ hereinafter as ‘227 patent ].  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin Nguyen whose telephone number is (571) 272-3971.  The examiner can normally be reached on M-F, flex schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/DUSTIN NGUYEN/
Primary Examiner, Art Unit 2446